FILED
                            NOT FOR PUBLICATION                               JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-10333 & 08-10334

               Plaintiff - Appellee,             D.C. Nos. 4:01-cr-01796-RCC
                                                           4:06-cr-01718-RCC
  v.
                                                 MEMORANDUM *
RAMON LORENZO MEDINA-COTA,
a.k.a. Ramon Medina-Cota,

               Defendant - Appellant.




                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       In these consolidated appeals, Ramon Lorenzo Medina-Cota appeals from

his guilty-plea conviction and 75-month sentence for illegal re-entry after

deportation, in violation of 8 U.S.C. § 1326, and from his revocation of supervised

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
release and 12-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Medina-Cota’s counsel has filed a brief stating

there are no grounds for relief. We have provided the appellant with the

opportunity to file a supplemental brief. No pro se brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, the district court’s judgments are AFFIRMED.




                                          2                          08-10333 & 08-10334